Per Curiam.
The tenant not having been served with a copy of the judgment and notice of entry thereof, the motion for a new trial was timely made. (Mun. Ct. Code, § 129, subd. 3.) The fact that the tenant removed from the premises did not relieve the landlord of the duty to serve a copy of the judgment with notice of entry upon the tenant in order to start the latter’s time to move for a new trial.
Order reversed, final order and judgment vacated and new trial ordered, with thirty dollars costs to appellant to abide the event.
Appeal from order denying reargument dismissed.
All concur; present, Lydon, Callahan and Shientag, JJ.